Execution Version 900,000 Shares SALIENT MLP & ENERGY INFRASTRUCTURE FUND COMMON SHARES, PAR VALUE $.01 PER SHARE UNDERWRITING AGREEMENT March 21, 2013 March 21, 2013 Stifel, Nicolaus & Company, Incorporated Oppenheimer & Co. Inc. Individually and acting as Representatives for the Underwriters named in Schedule I hereto c/o Stifel, Nicolaus & Company, Incorporated 237 Park Avenue New York, NY 10017 c/o Oppenheimer & Co. Inc. 300 Madison Avenue New York, NY 10017 Ladies and Gentlemen: Salient MLP & Energy Infrastructure Fund, a statutory trust organized under the laws of the State of Delaware (the “Fund”), and a non-diversified closed-end management investment company registered under the Investment Company Act of 1940, as amended (the “Investment Company Act”), and the Fund’s investment adviser, Salient Capital Advisors, LLC, a Texas limited liability company (the “Investment Adviser”), each confirms its agreement with each of the Underwriters named in Schedule I hereto (each, an “Underwriter” and collectively, the “Underwriters”) for whom Stifel, Nicolaus & Company, Incorporated and Oppenheimer & Co. Inc. are acting as representatives (collectively, the “Representatives”), with respect to the issue and sale by the Fund and the purchase by the Underwriters, acting severally and not jointly, of 900,000 common shares of beneficial interest, par value $0.01 per share (the “Firm Shares”), and with respect to the grant by the Fund to the Underwriters, acting severally and not jointly, of the option described in Section 3 hereof to purchase all or any part of the 135,000 additional common shares of beneficial interest, par value $.01 per share (the “Additional Shares”), of the Fund.The Firm Shares and the Additional Shares are hereinafter collectively referred to as the “Shares.”The common shares of beneficial interest, par value $.01 per share, of the Fund to be outstanding after giving effect to the sales contemplated hereby are hereinafter referred to as the “Common Shares.” The Fund has filed with the Securities and Exchange Commission (the “Commission”) a registration statement on Form N-2 (File Nos. 333-183623 and 811-22530) which became effective on November 29, 2012 and a related preliminary prospectus supplement, covering the registration of the Shares under the Securities Act of 1933, as amended (the “Securities Act”).Promptly after execution and delivery of this Agreement, the Fund will prepare and file a prospectus supplement in accordance with the provisions of Rule 430A (“Rule 430A”) and paragraph (c) and/or (h) of Rule 497 (“Rule 497”) of the Rules and Regulations.The information included in any such prospectus for use in connection with the offering of the Shares that was omitted from such registration statement at the time it became effective but that is deemed to be part of such registration statement at the time it became effective pursuant to paragraph (b) of Rule 430A is referred to as “Rule 430A Information.”Each prospectus for use in connection with the offering of the Shares used before such registration statement became effective, and any such prospectus that omitted the Rule 430A Information that was used after effectiveness and prior to the execution and delivery of this Agreement, including in each case any statement of additional information incorporated therein by reference, is herein called a “Preliminary Prospectus.”Such registration statement for use in connection with the offering of the Shares, including the amendments thereto, the exhibits and schedules thereto at the time it became effective and including the Rule 430A Information and any statement of additional information incorporated therein by reference, is herein called the “Registration Statement.” If the Fund has filed an abbreviated registration statement to register additional Common Shares pursuant to Rule 462(b) under the Securities Act (the “Rule 462 Registration Statement”), then any reference herein to the term “Registration Statement” shall be deemed to include such Rule 462 Registration Statement. The final prospectus in the form first furnished to the Underwriters for use in connection with the offering of the Shares, including the statement of additional information incorporated therein by reference, is herein called the “Prospectus.” The Investment Company Act and the Securities Act are hereinafter referred to collectively as the “Acts,” and the rules and regulations of the Commission under the Acts and under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) are hereinafter referred to collectively as the “Rules and Regulations.” For purposes of this Agreement, “Omitting Prospectus” means any advertisement used in the public offering of the Shares pursuant to Rule 482 of the Rules and Regulations (“Rule 482”), and “Time of Sale Prospectus” means each Preliminary Prospectus, each Omitting Prospectus identified on Schedule II hereto as a Retail Omitting Prospectus and the pricing information set forth on Schedule IV hereto, all considered together.As used herein, the terms “Registration Statement,” “Preliminary Prospectus,” “Time of Sale Prospectus” and Prospectus shall include the documents, if any, incorporated by reference therein, including the statement of additional information and shall be deemed to include the copy filed with the Commission pursuant to its Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”). All references in this Agreement to financial statements and schedules and other information which is “contained,” “included” or “stated” in the Registration Statement, each Preliminary Prospectus or the Prospectus (or other references of like import) shall be deemed to mean and include all such financial statements and schedules and other information which are incorporated by reference in the Registration Statement, each Preliminary Prospectus or the Prospectus, as the case may be. 1.Representations and Warranties of the Fund and the Investment Adviser.The Fund and the Investment Adviser, jointly and severally, represent and warrant to and agree with each of the Underwriters that: (a)Compliance With Registration Requirements. 2 (i)The Fund meets the requirements for the use of Form N-2 under the Acts.Each of the Registration Statement and any Rule 462 Registration Statement has become effective under the Securities Act and no stop order suspending the effectiveness of the Registration Statement or any Rule 462 Registration Statement has been issued under the Securities Act, or order of suspension or revocation of registration pursuant to Section 8(e) of the Investment Company Act, and no proceedings for any such purpose, have been instituted or are pending or, to the knowledge of the Fund or the Investment Adviser, are contemplated by the Commission, and any request on the part of the Commission for additional information with regard to any such Registration Statement has been complied with. (ii)At the respective times the Registration Statement, any Rule 462 Registration Statement and any post-effective amendment thereto (filed before the Closing Date) became effective and at the Closing Date, as hereinafter defined (and, if any Additional Shares are purchased, on the Option Closing Date, as hereinafter defined), the Registration Statement, the Rule 462 Registration Statement and all amendments and supplements thereto complied and will comply in all material respects with the requirements of the Securities Act, the Investment Company Act and the Rules and Regulations and did not and will not contain an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading.Neither the Prospectus nor any amendment or supplement thereto, at the time the Prospectus or any such amendment or supplement was issued and on the Closing Date (and, if any Additional Shares are purchased, on the Option Closing Date), included or will include an untrue statement of a material fact or omitted or will omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading.The representations and warranties in this subsection shall not apply to statements in or omissions from the Registration Statement or Prospectus made in reliance upon and in conformity with written information furnished to the Fund by or on behalf of any Underwriter for use in the Registration Statement or Prospectus. (iii)As of the Applicable Time (as defined below), the Time of Sale Prospectus did not include any untrue statement of a material fact or omit to state any material fact necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading. As used in this subsection and elsewhere in this Agreement, “Applicable Time” means 8:30 a.m. (Eastern time) on March21, 2013 or such other time as agreed by the Fund and the Representatives. (iv)Each Preliminary Prospectus and the prospectus filed as part of the Registration Statement as originally filed or as part of any amendment 3 thereto, or filed pursuant to Rule 497 of the Rules and Regulations, complied when so filed in all material respects with the Rules and Regulations, and each Preliminary Prospectusand the Prospectus delivered to the Underwriters for use in connection with this offering was identical to the electronically transmitted copies thereof filed with the Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T. (v)If a Rule 462 Registration Statement is required in connection with the offering and sale of the Shares, the Fund has complied or will comply with the requirements of Rule 111 of the Rules and Regulations relating to the payment of filing fees thereof. (vi)At the time of filing the Registration Statement, any 462 Registration Statement and any post-effective amendments thereto and at the date hereof, the Fund was not and is not an “ineligible issuer,” as defined in Rule 405 of the Rules and Regulations. (b)Incorporation of Documents by Reference.The documents incorporated in the Registration Statement, the Prospectus and the Time of Sale Prospectus, at the time they were or hereafter are filed with the Commission, complied and will comply in all material respects with the requirements of the Exchange Act, the Investment Company Act and the Rules and Regulations and, when read together with the other information in the Prospectus, (a) at the time the Registration Statement became effective, (b) at the time the Prospectus was issued, (c) at the time the Time of Sale Prospectus was issued and (d) on the Closing Date, did not and will not contain an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading. (c)Independent Accountants.The accountants who certified the statement of assets and liabilities included in the Registration Statement have confirmed to the Fund their status as independent public accountants as required by the Securities Act and the Rules and Regulations, and the Fund and the Investment Adviser have no reason to believe that they are not independent public accountants. (d)Financial Statements.The statement of assets and liabilities included in the Registration Statement, the Prospectus and the Time of Sale Prospectus, together with the related notes, presents fairly in accordance with generally accepted accounting principles (“GAAP”) in all material respects the financial position of the Fund at the date indicated and has been prepared in conformity with GAAP.The supporting schedules, if any, present fairly in accordance with GAAP the information required to be stated therein.The selected financial data and the summary financial information included in the Prospectus and the Time of Sale Prospectus present fairly the information shown 4 therein and have been compiled on a basis consistent with that of audited financial statements included in the Registration Statement. (e)Expense Summary.The information set forth in the Prospectus in the fee table contained in the section of the Prospectus entitled “Fees and Expenses” has been prepared in all material respects in accordance with the requirements of Form N-2, and interpretations thereunder, and to the extent estimated or projected, such estimates or projections are reasonably believed to be attainable and reasonably based. (f)No Material Adverse Change.Since the respective dates as of which information is given in the Registration Statement, the Prospectus and the Time of Sale Prospectus, except as otherwise stated therein, (i) there has been no material adverse change in the condition, financial or otherwise, or in the earnings, business affairs or business prospects of the Fund, whether or not arising in the ordinary course of business (other than as a result of changes in market conditions generally) (a “Material Adverse Effect”), (ii) there have been no transactions entered into by the Fund, other than those in the ordinary course of business, which are material with respect to the Fund and (iii)except as set forth on Schedule V hereto, there has been no dividend or distribution of any kind declared, paid or made by the Fund on any class of its capital stock. (g)Good Standing of the Fund.The Fund has been duly organized and is validly existing as a statutory trust in good standing under the laws of the State of Delaware and has the power and authority to own, lease and operate its properties and to conduct its business as described in the Prospectus and the Time of Sale Prospectus and to enter into and perform its obligations under this Agreement; and the Fund is duly qualified as a foreign entity to transact business and is in good standing in each other jurisdiction in which such qualification is required, whether by reason of the ownership or leasing of property or the conduct of business, except where the failure so to qualify or to be in good standing would not result in a Material Adverse Effect. (h)No Subsidiaries.The Fund has no subsidiaries, except as identified in Exhibit C attached hereto. Each such subsidiary has been duly organized and is validly existing as an entity in good standing under the laws of its state of formation and has the power and authority to own, lease and operate its properties and to conduct its business as described in the Prospectus and the Time of Sale Prospectus and to enter into and perform its obligations under this Agreement; and such subsidiary is duly qualified as a foreign entity to transact business and is in good standing in each other jurisdiction in which such qualification is required, whether by reason of the ownership or leasing of property or the conduct of business, except where the failure so to qualify or to be in good standing would not result in a Material Adverse Effect. (i)Investment Company Status.The Fund is duly registered with the Commission under the Investment Company Act as a non-diversified, closed end management investment company, and no order of suspension or revocation of such 5 registration has been issued or proceedings therefor initiated or, to the Fund’s knowledge, threatened by the Commission. (j)Officers and Trustees.No person is serving or acting as an officer, trustee or investment adviser of the Fund except in accordance with the provisions of the Investment Company Act and the Rules and Regulations and the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and the rules and regulations of the Commission promulgated under the Advisers Act (the “Advisers Act Rules and Regulations”).Except as disclosed in the Registration Statement, the Prospectus and the Time of Sale Prospectus, to the Fund’s knowledge after due inquiry, no trustee of the Fund is an “Interested Person” (as defined in the Investment Company Act) of the Fund or an “Affiliated Person” (as defined in the Investment Company Act) of any Underwriter. (k)Capitalization.The authorized, issued and outstanding capital stock of the Fund is as set forth in the Prospectus and the Time of Sale Prospectus as of the date thereof.All issued and outstanding Common Shares have been duly authorized and validly issued and are fully paid and non-assessable, and have been offered and sold or exchanged by the Fund in compliance with all applicable laws (including, without limitation, federal and state securities laws).None of the outstanding Common Shares of the Fund was issued in violation of the preemptive or other similar rights of any securityholder of the Fund. (l)Authorization and Description of Shares.The Shares to be purchased by the Underwriters from the Fund have been duly authorized for issuance and sale to the Underwriters pursuant to this Agreement and, when issued and delivered by the Fund pursuant to this Agreement against payment of the consideration set forth herein, will be validly issued, fully paid and non-assessable.The Common Shares conform to all statements relating thereto contained in the Prospectus and the Time of Sale Prospectus and such description conforms in all material respects to the rights set forth in the instruments defining the same; and the issuance of the Shares is not subject to the preemptive or other similar rights of any securityholder of the Fund. (m)Absence of Defaults and Conflicts.The Fund is not (i) in violation of its declaration of trust or by-laws, or (ii) in default in the performance or observance of any obligation, agreement, covenant or condition contained in any contract, indenture, mortgage, deed of trust, loan or credit agreement, note, lease or other agreement or instrument to which it is a party or by which it may be bound, or to which any of the property or assets of the Fund is subject (collectively, “Agreements and Instruments”) except, with respect to this clause (ii) for such violations or defaults that would not result in a Material Adverse Effect; and the execution, delivery and performance of this Agreement and the transactions contemplated in this Agreement and in the Registration Statement (including the issuance and sale of the Shares and the use of the proceeds from the sale of the Shares as described in the Prospectus and the Time of Sale Prospectus 6 under the caption “Use of Proceeds”) and compliance by the Fund with its obligations thereunder have been duly authorized by all necessary action and do not and will not, whether with or without the giving of notice or passage of time or both, conflict with or constitute a breach of, or default or Repayment Event (as defined below) under, or result in the creation or imposition of any lien, charge or encumbrance upon any property or assets of the Fund pursuant to the Investment Advisory Agreement, dated April 25, 2011, between the Investment Adviser and the Fund (the “Investment Advisory Agreement”), the Custody Agreement, dated May 16, 2011, between U.S. Bank National Association (the “Custodian” and the Fund (the “Custodian Agreement”), the Transfer Agent and Servicing Agreement, dated May 16, 2011, between U.S. Bancorp Fund Services, LLC (the “Transfer Agent”) and the Fund (the “Transfer Agent Agreement:), the Administration Servicing Agreement, dated May 26, 2011, between U.S. Bancorp Fund Services, LLC and the Fund (the “Administration Agreement”), the Advisory Fee Waiver Agreement, dated April 25, 2011, between the Investment Adviser and the Fund (the “Advisory Fee Waiver Agreement”) and the Fund Accounting Servicing Agreement, dated May 16, 2011, between U.S. Bancorp Fund Services, LLC and the Fund (the “Accounting Services Agreement””) (as used herein, individually the Investment Advisory Agreement, the Custodian Agreement, the Transfer Agent Agreement, the Administration Agreement, the Advisory Fee Waiver Agreement and the Accounting Servicing Agreement, respectively and collectively, the “Fundamental Agreements”) and the Agreements and Instruments (except for such conflicts, breaches or defaults or liens, charges or encumbrances that would not result in a Material Adverse Effect), nor will such action result in any violation of the provisions of the declaration of trust or by-laws of the Fund or any applicable law, statute, rule, regulation, judgment, order, writ or decree of any government, government instrumentality or court, domestic or foreign, having jurisdiction over the Fund or any of its assets, properties or operations (except for such violations that would not result in a Material Adverse Effect).As used herein, a “Repayment Event” means any event or condition which gives the holder of any note, debenture or other evidence of indebtedness (or any person acting on such holder’s behalf) the right to require the repurchase, redemption or repayment of all or a portion of such indebtedness by the Fund. (n)Absence of Proceedings.There is no action, suit, proceeding, inquiry or investigation before or brought by any court or governmental agency or body, domestic or foreign, now pending, or, to the knowledge of the Fund or the Investment Adviser, threatened, against or affecting the Fund, which is required to be disclosed in the Registration Statement, the Prospectus or the Time of Sale Prospectus (other than as disclosed therein), or which could reasonably be expected to result in a Material Adverse Effect, or which could reasonably be expected to materially and adversely affect the properties or assets of the Fund or the consummation of the transactions contemplated in this Agreement or the performance by the Fund of its obligations hereunder.The aggregate of all pending legal or governmental proceedings to which the Fund is a party or of which any of its property or assets is the subject which are not described in the 7 Registration Statement, the Prospectus or the Time of Sale Prospectus, including ordinary routine litigation incidental to the business, could not reasonably be expected to result in a Material Adverse Effect. (o)Accuracy of Exhibits.There are no contracts or documents which are required to be described in the Registration Statement, the Prospectus or the Time of Sale Prospectus (or the documents incorporated by reference therein) or to be filed as exhibits thereto by the Acts or by the Rules and Regulations which have not been so described and filed as required. (p)Possession of Intellectual Property; Fund Name.The Fund owns or possesses, or can acquire on reasonable terms, adequate licenses, copyrights, know-how (including trade secrets or confidential information, systems or procedures), trademarks, service marks, trade names or other intellectual property (collectively, “Intellectual Property”) necessary to carry on the business now operated by the Fund, and the Fund has not received any notice or is not otherwise aware of any infringement of or conflict with asserted rights of others with respect to any Intellectual Property or of any facts or circumstances which would render any Intellectual Property invalid or inadequate to protect the interest of the Fund therein, in each case, except where such infringement, conflict, invalidity or inadequacy would not result in a Material Adverse Effect. (q)Absence of Further Requirements.No filing with, or authorization, approval, consent, license, order, registration, qualification or decree of, any court or governmental authority or agency is necessary or required for the performance by the Fund of its obligations hereunder, in connection with the offering, issuance or sale of the Shares hereunder or the consummation of the transactions contemplated by this Agreement, except such as have been already obtained or as may be required under the Securities Act, the Investment Company Act, the Exchange Act, the Rules and Regulations, the Advisers Act or under the rules of the New York Stock Exchange (“NYSE”) or of the Financial Industry Regulatory Authority, Inc. (“FINRA”), or state securities laws.In furtherance of the foregoing, the Fund represents and warrants that it has previously filed, on an issuer basis, the base prospectus included in the Registration Statement with FINRA. (r)Possession of Licenses and Permits.The Fund possesses such permits, licenses, approvals, consents and other authorizations (collectively, “Governmental Licenses”) issued by the appropriate federal, state, local or foreign regulatory agencies or bodies necessary to operate its properties and to conduct the business as contemplated in the Registration Statement, the Prospectus and the Time of Sale Prospectus.The Fund is in compliance with the terms and conditions of all such Governmental Licenses, except where the failure so to comply would not, singly or in the aggregate, have a Material Adverse Effect.All of the Governmental Licenses are valid and in full force and effect, except when the invalidity of such Governmental Licenses or the failure of such Governmental Licenses to be in full force and effect would not have a Material Adverse 8 Effect.The Fund has not received any notice of proceedings relating to the revocation or modification of any such Governmental Licenses. (s)Advertisements.Any advertising, sales literature or other promotional material (including “prospectus wrappers,” “broker kits,” “road show slides,” “road show scripts” and “electronic road show presentations”) authorized in writing by or prepared by the Fund or the Investment Adviser used in connection with the public offering of the Shares (collectively, “Sales Material”) does not contain an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading.Moreover, all Sales Material complied and will comply in all material respects with the applicable requirements of the Acts, the Rules and Regulations and the rules and interpretations of the FINRA (except that this representation and warranty does not apply to statements in or omissions from the Sales Material made in reliance upon and in conformity with written information relating to any Underwriter furnished to the Fund by or on behalf of any Underwriter through you expressly for use therein), including any requirement to file any Omitting Prospectus. (t)RESERVED. (u)Distribution of Offering Materials.The Fund has not distributed and, prior to the later of (A) the Closing Date and (B) completion of the distribution of the Shares, will not distribute any offering material to the public in connection with the offering and sale of the Shares other than the Registration Statement, any Omitting Prospectus, the Prospectus and the Time of Sale Prospectus. (v)Accounting Controls and Disclosure Controls.The Fund maintains a system of internal accounting controls sufficient to provide reasonable assurances that (A) transactions are executed in accordance with management’s general or specific authorization and with the applicable requirements of the Investment Company Act, the Rules and Regulations and the Internal Revenue Code of 1986, as amended; (B) transactions are recorded as necessary to permit preparation of financial statements in conformity with GAAP and to maintain accountability for assets and to maintain compliance with the books and records requirements under the Investment Company Act and the Rules and Regulations; (C) access to assets is permitted only in accordance with management’s general or specific authorization; and (D) the recorded accountability for assets is compared with existing assets at reasonable intervals and appropriate action is taken with respect to any differences.The Fund has developed and maintains disclosure controls and procedures (as such term is defined in Rule 30a-3 of the Investment Company Act) that are effective in ensuring that information required to be disclosed by the Fund in the reports that it files or submits under the Investment Company Act is recorded, processed, summarized and reported, within the time periods specified in the rules and forms of the Commission, including, without limitation, controls and procedures designed to ensure that information required to be disclosed by the Fund in 9 the reports that it files or submits under the Investment Company Act is accumulated and communicated to the Fund’s management, including its principal executive officer or officers and its principal financial officer or officers, as appropriate to allow timely decisions regarding required disclosure. (w)Absence of Undisclosed Payments.Neither the Fund nor, to the Fund’s knowledge, any employee or agent of the Fund, has made any payment of funds of the Fund or received or retained any funds, which payment, receipt or retention of funds is of a character required to be disclosed in the Prospectus and the Time of Sale Prospectus and which payment has not been so disclosed. (x)Material Agreements.Each Fundamental Agreement has been duly executed and delivered by the Fund, as of the dates noted therein, and each Fundamental Agreement complies with all applicable provisions of the Investment Company Act in all material respects.The Fund has adopted the Distribution Reinvestment Plan (the “Plan”).Assuming due authorization, execution and delivery by the other parties thereto with respect to this Agreement and the other Fundamental Agreements and the Plan, each Fundamental Agreement and the Plan constitutes a valid and binding agreement of the Fund, enforceable in accordance with its terms, except as affected by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and other similar laws relating to or affecting creditors’ rights generally, general equitable principles (whether considered in a proceeding in equity or at law) and an implied covenant of good faith and fair dealing and except as rights to indemnification or contribution thereunder may be limited by federal or state laws. (y)Registration Rights.There are no persons with registration rights or other similar rights to have any securities registered pursuant to the Registration Statement or otherwise registered by the Fund under the Securities Act. (z)NYSE Listing.The Shares have been duly authorized for listing, upon notice of issuance, on the NYSE, and the Fund’s registration statement on Form 8-A with respect to the Shares under the Exchange Act has become effective. (aa)Payment of Taxes. All United States federal income tax returns of the Fund required by law to be filed have been filed and all taxes shown by such returns or otherwise assessed, which are due and payable, have been paid, except assessments that are being contested in good faith and as to which adequate reserves have been provided. The Fund has filed all other tax returns that are required to have been filed by it pursuant to applicable foreign, state, local or other law except insofar as the failure to file such returns would not result in aMaterial Adverse Effect, and has paid all taxes due pursuant to such returns or pursuant to any assessment received by the Fund, except for such taxes, if any, as are being contested in good faith and as to which adequate reserves have been provided. The charges, accruals and reserves on the books of the Fund in respect of any income and corporation tax liability for any years not finally determined are adequate to 10 meet any assessments or re-assessments for additional tax for any years not finally determined, except to the extent of any inadequacy that would not result in a Material Adverse Effect. All material taxes which the Fund is required by law to withhold or to collect for payment have been duly withheld and collected and have been paid to the appropriate governmental authority or agency or have been accrued, reserved against and entered on the books of the Fund. (bb)Insurance.The Fund carries, and is entitled to the benefits of, insurance, with financially sound and reputable insurers, in such amounts and covering such risks as are generally maintained by companies of established repute engaged in the same or similar business, and all such insurance is in full force and effect.The Fund has no reason to believe that it will not be able to (A) renew its existing insurance coverage as and when such policies expire or (B) obtain comparable coverage from similar institutions as may be necessary or appropriate to conduct its business as now conducted and at a cost that would not result in a Material Adverse Effect. (cc)Statistical and Market-Related Data.Any statistical and market-related data included in the Registration Statement, the Prospectus and the Time of Sale Prospectus are based on or derived from sources that the Fund believes to be reliable and accurate, and the Fund has obtained written consent, to the extent necessary, to the use of such data from such sources. (dd)Lock-Up Agreements.The Fund has obtained for the benefit of the Underwriters the agreement (a “Lock-Up Agreement”), in the form set forth on ExhibitA hereto, of those individuals set forth on Schedule III hereto. (ee)FCPA.Neither the Fund nor any of its affiliates, nor any trustee, officer, or employee, nor, to the Fund’s knowledge, any agent or representative of the Fund or of any of its affiliates, has taken or will take any action in furtherance of an offer, payment, promise to pay, or authorization or approval of the payment or giving of money, property, gifts or anything else of value, directly or indirectly, to any “government official” (including any officer or employee of a government or government-owned or controlled entity or of a public international organization, or any person acting in an official capacity for or on behalf of any of the foregoing, or any political party or party official or candidate for political office) to influence official action or secure an improper advantage; and the Fund and its affiliates have conducted their businesses in compliance with applicable anti-corruption laws and have instituted and maintain and will continue to maintain policies and procedures designed to promote and achieve compliance with such laws and with the representation and warranty contained herein. (ff)USA PATRIOT Act.The operations of the Fund are and have been conducted at all times in material compliance with all applicable financial recordkeeping and reporting requirements, including those of the Bank Secrecy Act, as amended by Title III of the Uniting and Strengthening America by Providing Appropriate Tools 11 Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of jurisdictions where the Fund conducts business, the rules and regulations thereunder and any related or similar rules, regulations or guidelines, issued, administered or enforced by any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or proceeding by or before any court or governmental agency, authority or body or any arbitrator involving the Fund with respect to the Anti-Money Laundering Laws is pending or, to the best knowledge of the Fund, threatened. (gg)Sanctioned Countries.(i)The Fund represents that neither the Fund nor any trustee, officer, or employee thereof, nor, to the Fund’s knowledge, any agent, affiliate or representativeof the Fund, is an individual or entity (“Person”) that is, or is owned or controlled by a Person that is: (A)the subject of any sanctions administered or enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control (“OFAC”) or other relevant sanctions authority (collectively, “Sanctions”), nor (B)located, organized or resident in a country or territory that is the subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, North Korea, Sudan and Syria). (ii)The Company represents and covenants that it will not, directly or indirectly, use the proceeds of the offering, or lend, contribute or otherwise make available such proceeds to any subsidiary, joint venture partner or other Person: (A)to fund or facilitate any activities or business of or with any Person or in any country or territory that, at the time of such funding or facilitation, is the subject of Sanctions; or (B)in any other manner that will result in a violation of Sanctions by any Person (including any Person participating in the offering, whether as underwriter, advisor, investor or otherwise). (iii)The Fund represents and covenants that it has not knowingly engaged in, is not now knowingly engaged in, and will not engage in, any dealings or transactions with any Person, or in any country or territory, that at the time of the dealing or transaction is or was the subject of Sanctions. (hh)Net Asset Value.The Purchase Price (as defined below) per Share, after deducting per Share offering expenses and commissions therefrom, is greater than or equal to the net asset value per share of the Fund’s currently issued and outstanding Common Shares. 2.Representations and Warranties of the Investment Adviser.The Investment Adviser represents and warrants to and agrees with each of the Underwriters that: 12 (a)Good Standing of the Investment Adviser.The Investment Adviser has been duly organized and is validly existing and in good standing as a limited liability company under the laws of the State of Texas with full power and authority to own, lease and operate its properties and to conduct its business as described in the Prospectus and the Time of Sale Prospectus and is duly qualified as a foreign entity to transact business and is in good standing in each other jurisdiction in which such qualification is required except as would not, individually or in the aggregate, result in a material adverse effect on the condition, financial or otherwise, or in the earnings, business affairs or business prospects of the Investment Adviser, whether or not arising in the ordinary course of business (an “Adviser Material Adverse Effect”). (b)Investment Adviser Status.The Investment Adviser is duly registered and in good standing with the Commission as an investment adviser under the Advisers Act, and is not prohibited by the Advisers Act, the Investment Company Act, or the rules and regulations of the Commission under such acts, from acting under the Investment Advisory Agreement for the Fund as contemplated by the Prospectus and the Time of Sale Prospectus. (c)Description of Investment Adviser.The description of the Investment Adviser in the Registration Statement, the Prospectus and the Time of Sale Prospectus (including any amendment or supplement thereto) complied and will comply in all material respects with the provisions of the Acts, the Advisers Act, the Rules and Regulations and the Advisers Act Rules and Regulations and is true and correct and does not and will not contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading. (d)Capitalization.The Investment Adviser has the financial resources available to it necessary for the performance of its services and obligations as contemplated in the Prospectus, the Time of Sale Prospectus and in the Fundamental Agreements and the Plan. (e)Authorization of Fundamental Agreements; Authorization of Fee Agreements; Absence of Defaults and Conflicts.This Agreement, the Investment Advisory Agreement and the Advisory Fee Waiver Agreement have each been duly authorized, executed and delivered by the Investment Adviser, and (assuming the due authorization, execution and delivery of each other party thereto) each such agreement constitutes a valid and binding obligation of the Investment Adviser, enforceable in accordance with its terms, except as affected by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and other similar laws relating to or affecting creditors’ rights generally and general equitable principles (whether considered in a proceeding in equity or at law) or an implied covenant of good faith and fair dealing and except as rights to indemnification or contribution thereunder may be limited by federal or state laws; and neither the execution and delivery of this Agreement or the Investment 13 Advisory Agreement nor the performance by the Investment Adviser of its obligations hereunder or thereunder will violate the limited liability company operating agreement and other organizational documents of the Investment Adviser, or conflict with, or result in a breach of any of the terms and provisions of, or constitute, with or without the giving of notice or lapse of time or both, a default under, (i) any agreement or instrument to which the Investment Adviser is a party or by which it is bound, or (ii) to the Investment Adviser’s knowledge, by any law, order, decree, rule or regulation applicable to it of any jurisdiction, court, federal or state regulatory body, administrative agency or other governmental body, stock exchange or securities association having jurisdiction over the Investment Adviser or its properties or operations other than any conflict, breach or default that would not, individually or in the aggregate, reasonably be expected to result in an Adviser Material Adverse Effect; and no consent, approval, authorization or order of any court or governmental authority or agency is required for the consummation by the Investment Adviser of the transactions contemplated by this Agreement, the Investment Advisory Agreement or the Advisory Fee Waiver Agreement, except as have been obtained or will be obtained prior to the Closing Date or may be required under the Acts, the Advisers Act, the Exchange Act, the Rules and Regulations or state securities laws. (f)No Material Adverse Change.Since the respective dates as of which information is given in the Registration Statement, the Prospectus and the Time of Sales Prospectus, there has not occurred any event which could reasonably be expected to have a material adverse effect on the ability of the Investment Adviser to perform its respective obligations under this Agreement and the Investment Advisory Agreement. (g)Absence of Proceedings.There is no action, suit, proceeding, inquiry or investigation before or brought by any court or governmental agency or body, domestic or foreign, now pending, or, to the knowledge of the Investment Adviser, threatened against or affecting the Investment Adviser or any “affiliated person” of the Investment Adviser (as such term is defined in the Investment Company Act) or any partners, directors, officers or employees of the foregoing, whether or not arising in the ordinary course of business, which could reasonably be expected to result in an Adviser Material Adverse Effect, or materially and adversely affect the ability of the Investment Adviser to function as an investment adviser with respect to the Fund or perform its obligations under this Agreement, the Investment Advisory Agreement or the Advisory Fee Waiver Agreement, or which is required to be disclosed in the Registration Statement, the Prospectus and the Time of Sale Prospectus. (h)Absence of Violation or Default.The Investment Adviser is not in violation of its limited liability company operating agreement or other organizational documents or in default under any agreement, indenture or instrument, except for such violations or defaults that have not and could not result in an Adviser Material Adverse Effect. 14 3.Agreements to Sell and Purchase.The Fund hereby agrees to sell to the several Underwriters, and each Underwriter, upon the basis of the representations and warranties herein contained, but subject to the conditions hereinafter stated, agrees, severally and not jointly, to purchase from the Fund the respective numbers of Firm Shares set forth in Schedule I hereto opposite its name at $26.47 a share (the “Purchase Price”).Each Underwriter acknowledges that the Purchase Price will under no circumstances be less than the then current net asset value per share of the Fund’s currently issued and outstanding Common Shares.The Purchase Price does not include any underwriting fees, underwriting expenses, or offering expenses. On the basis of the representations and warranties contained in this Agreement, and subject to its terms and conditions, the Fund agrees to sell to the Underwriters the Additional Shares, and the Underwriters shall have the right to purchase, severally and not jointly, up to 135,000 Additional Shares at the Purchase Price.The Representatives may exercise this right on behalf of the Underwriters in whole or from time to time in part by giving written notice not later than 30 days after the date of this Agreement.Any exercise notice shall be in the form of Exhibit B attached hereto and shall specify the number of Additional Shares to be purchased by the Underwriters and the date on which such shares are to be purchased.Each purchase date must be at least two business day after the written notice is given and may not be earlier than the Closing Date nor later than ten business days after the date of such notice.Additional Shares may be purchased as provided in Section 5 hereof solely for the purpose of covering over-allotments made in connection with the offering of the Firm Shares.On each day, if any, that Additional Shares are to be purchased (an “Option Closing Date”), each Underwriter agrees, severally and not jointly, to purchase the number of Additional Shares (subject to such adjustments to eliminate fractional shares as you may determine) that bears the same proportion to the total number of Additional Shares to be purchased on such Option Closing Date as the number of Firm Shares set forth in Schedule I hereto opposite the name of such Underwriter bears to the total number of Firm Shares. The Fund hereby agrees that, without the prior written consent of the Representatives on behalf of the Underwriters, it will not, during the period ending 60 days after the date of the Prospectus, (1) offer, pledge, sell, contract to sell, sell any option or contract to purchase, purchase any option or contract to sell, grant any option, right or warrant to purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any Common Shares or any securities convertible into or exercisable or exchangeable for Common Shares or (2) enter into any swap or other arrangement that transfers to another, in whole or in part, any of the economic consequences of ownership of the Common Shares, whether any such transaction described in clause (1) or (2) above is to be settled by delivery of Common Shares or such other securities, in cash or otherwise or (3) file any registration statement with the Commission relating to the offering of any Common Shares or any securities convertible into or exercisable or exchangeable for Common Shares.The agreements contained in this paragraph shall not apply to the Shares to be sold hereunder or any Common Shares issued pursuant to the Plan. 4.Terms of Public Offering.The Fund and the Investment Adviser are advised by you that the Underwriters propose to make a public offering of their respective portions of the 15 Shares as soon after the Registration Statement and this Agreement have become effective as in your judgment is advisable.The Fund and the Investment Adviser are further advised by you that the Shares are to be offered to the public initially at $27.55 a share (the “Public Offering Price”), and to certain dealers selected by you at a price that represents a concession not in excess of $0.648 a share under the Public Offering Price. 5.Payment and Delivery.Payment for the Firm Shares shall be made to the Fund in Federal or other funds immediately available in New York City against delivery of such Firm Shares for the respective accounts of the several Underwriters at 10:00 a.m. (New York City time), on March 26, 2013, or at such other time on the same or such later date, not later than 10 business days after Closing Date, as shall be designated in writing by you.The time and date of such payment are hereinafter referred to as the “Closing Date.” Payment for any Additional Shares shall be made to the Fund in Federal or other funds immediately available in New York City against delivery of such Additional Shares for the respective accounts of the several Underwriters at 10:00 a.m. (New York City time), on the date specified in the corresponding notice described in Section 3 or at such other time on the same or on such later date, in any event not later than 10 business days after delivery of such notice, as shall be designated in writing by you. The Firm Shares and Additional Shares shall be registered in such names and in such denominations as you shall request in writing not later than one full business day prior to the Closing Date or the applicable Option Closing Date, as the case may be.The Firm Shares and Additional Shares shall be delivered to you through the facilities of The Depository Trust & Clearing Corporation on the Closing Date or an Option Closing Date, as the case may be, for the respective accounts of the several Underwriters, with any transfer taxes payable in connection with the transfer of the Shares to the Underwriters duly paid, against payment of the Purchase Price therefor. 6.Conditions to the Underwriters’ Obligations.The respective obligations of the Fund and the Investment Adviser and the several obligations of the Underwriters hereunder are subject to the condition that the Registration Statement is effective as stated herein.The several obligations of the Underwriters are subject to the following further conditions: (a)Subsequent to the execution and delivery of this Agreement and prior to the Closing Date, there shall not have occurred any change, or any development involving a prospective change, in the condition, financial or otherwise, or in the earnings, business or operations of the Fund or the Investment Adviser, from that set forth in the Time of Sale Prospectus that, in your judgment, is material and adverse and that makes it, in your judgment, impracticable to market the Shares on the terms and in the manner contemplated in the Time of Sale Prospectus. (b)The Underwriters shall have received on the Closing Date a certificate, dated the Closing Date and signed by an executive officer of each of the Fund and the 16 Investment Adviser, to the effect that the representations and warranties of the Fund and the Investment Adviser, as the case may be, contained in this Agreement are true and correct as of the Closing Date and that such party has complied with all of the agreements and satisfied all of the conditions on its part to be performed or satisfied hereunder on or before the Closing Date. Each officer signing and delivering such a certificate may rely upon the best of his or her knowledge as to proceedings threatened. (c)Each of the Investment Adviser and the Fund shall have performed all of their respective obligations to be performed hereunder on or prior to the Closing Date. (d)The Underwriters shall have received on the Closing Date an opinion of K&L Gates LLP, counsel for the Fund, dated the Closing Date, in form and substance acceptable to the Underwriters and their legal counsel.The opinion of K&L Gates described herein shall be rendered to the Underwriters at the request of the Fund and shall so state therein. (e)The Underwriters shall have received on the Closing Date an opinion of Chamberlain, Hrdlicka,White,Williams& Aughtry, counsel for the Investment Adviser, dated the Closing Date, in form and substance acceptable to the Underwriters and their legal counsel.The opinion of such counsel shall be rendered to the Underwriters at the request of the Fund and shall so state therein. (f)The Underwriters shall have received on the Closing Date the favorable opinion of Andrews Kurth LLP, counsel for the Underwriters, dated the Closing Date, and covering such matters as the Underwriters shall reasonably request. (g)The Underwriters shall have received on the Closing Date a certificate from a duly authorized officer of the Custodian, certifying that the Custodian Agreement is in full force and effect and is a valid and binding agreement of the Custodian. (h)The Underwriters shall have received on the Closing Date a certificate from a duly authorized officer of the Administrator certifying that the Administration Agreement is in full force and effect and is a valid and binding agreement of the Administrator. (i)The Underwriters shall have received, on each of the date hereof and the Closing Date, a letter dated the date hereof or the Closing Date, as the case may be, in form and substance satisfactory to the Underwriters, from KPMG LLP, independent public accountants, containing statements and information of the type ordinarily included in accountants’ “comfort letters” to underwriters with respect to the financial statements and certain financial information contained in the Registration Statement and the Time of 17 Sale Prospectus, provided that the letter delivered on the Closing Date shall use a “cut-off date” not earlier than the date hereof. (j)All filings, applications and proceedings taken by the Fund and the Investment Adviser in connection with the organization and registration of the Fund and the Shares under the Acts and the applicable Rules and Regulations shall be satisfactory in form and substance to you and counsel for the Underwriters. (k)No action, suit, proceeding, inquiry or investigation shall have been instituted or threatened by the Commission which would adversely affect the Fund’s standing as a registered investment company under the Investment Company Act or the standing of the Investment Adviser as a registered investment adviser under the Advisers Act. (l)The Shares shall have been duly authorized for listing on the New York Stock Exchange, subject only to official notice of issuance thereof. The several obligations of the Underwriters to purchase Additional Shares hereunder are subject to the delivery to the Underwriters on the applicable Option Closing Date of such documents as the Underwriters may reasonably request with respect to the good standing of the Fund and the Investment Adviser, the due authorization and issuance of the Additional Shares to be sold on such Option Closing Date and other matters related to the issuance of such Additional Shares, and officers’ certificates and opinions of K&L Gates, Chamberlain, Hrdlicka, White, Williams& Aughtry and Andrews Kurth LLP to the effect set forth above, except that such certificates and opinions shall be dated as of the applicable Option Closing Date and statements and opinions above contemplated to be given as of the Closing Date shall instead be made and given as of such Option Closing Date. 7.Covenants of the Fund and the Investment Adviser.In further consideration of the agreements of the Underwriters herein contained, the Fund and the Investment Adviser, jointly and severally, covenant and agree with each Underwriter as follows: (a)To notify you as soon as reasonably practicable, and confirm such notice in writing, (i) of the institution of any proceedings pursuant to Section 8(e) of the Investment Company Act and (ii) of the happening of any event during the period mentioned in Section 7(h) below which in the judgment of the Fund makes any statement in the Registration Statement, the Time of Sale Prospectus, any Omitting Prospectus or the Prospectus untrue in any material respect or which requires the making of any change in or addition to the Registration Statement, the Time of Sale Prospectus, any Omitting Prospectus or the Prospectus in order to make the statements therein not misleading in any material respect.If at any time the Commission shall issue any order suspending the effectiveness of the Registration Statement or an order pursuant to Section 8(e) of the Investment Company Act, the Fund will make every reasonable effort to obtain the withdrawal of such order at the earliest possible moment. 18 (b)To furnish to you, without charge, three signed copies of the Registration Statement (including exhibits thereto) and for delivery to each other Underwriter a conformed copy of the Registration Statement (without exhibits thereto) and to furnish to you in New York City, without charge, prior to 10:00 a.m. (New York City time) on the business day next succeeding the date of this Agreement and during the period mentioned in Section 7(d) below, as many copies of the Time of Sale Prospectus, Prospectus and any supplements and amendments thereto or to the Registration Statement as you may reasonably request. (c)Before amending or supplementing the Registration Statement, the Time of Sale Prospectus or the Prospectus, to furnish to you a copy of each such proposed amendment or supplement and not to file any such proposed amendment or supplement to which you reasonably object, and to file with the Commission within the applicable period specified in Rule 497 under the Securities Act any prospectus required to be filed pursuant to such Rule. (d)To furnish to you a copy of each proposed Omitting Prospectus to be prepared by or on behalf of, used by, or referred to by the Fund and not to use or refer to any proposed Omitting Prospectus to which you reasonably object. (e)If the Time of Sale Prospectus is being used to solicit offers to buy the Shares at a time when the Prospectus is not yet available to prospective purchasers and any event shall occur or condition exist as a result of which it is necessary to amend or supplement the Time of Sale Prospectus in order to make the statements therein, in the light of the circumstances, not misleading, or if any event shall occur or condition exist as a result of which the Time of Sale Prospectus materially conflicts with the information contained in the Registration Statement then on file, or if, in the opinion of counsel for the Underwriters, it is necessary to amend or supplement the Time of Sale Prospectus to comply with applicable law, forthwith to prepare, file with the Commission and furnish, at its own expense, to the Underwriters and to any dealer upon request, either amendments or supplements to the Time of Sale Prospectus so that the statements in the Time of Sale Prospectus as so amended or supplemented will not, in the light of the circumstances when delivered to a prospective purchaser, be misleading or so that the Time of Sale Prospectus, as amended or supplemented, will no longer conflict in any material respect with the Registration Statement, or so that the Time of Sale Prospectus, as amended or supplemented, will comply with applicable law. (f)The Fund will use the net proceeds received by it from the sale of the Shares in the manner specified in the Time of Sale Prospectus. (g)The Fund and the Investment Adviser will not take any action designed to cause or result in the manipulation of the price of any security of the Fund to facilitate the sale of Shares in violation of the Acts and the applicable Rules and Regulations, or the 19 securities or Blue Sky laws of the various states and foreign jurisdictions in connection with the offer and sale of Shares. (h)If, during such period after the first date of the public offering of the Shares as in the opinion of counsel for the Underwriters the Prospectus is required by law to be delivered in connection with sales by an Underwriter or dealer, any event shall occur or condition exist as a result of which it is necessary to amend or supplement the Prospectus in order to make the statements therein, in the light of the circumstances when the Prospectus is delivered to a purchaser, not misleading, or if, in the opinion of counsel for the Underwriters, it is necessary to amend or supplement the Prospectus to comply with applicable law, forthwith to prepare, file with the Commission and furnish, at its own expense, to the Underwriters and to the dealers (whose names and addresses you will furnish to the Fund) to which Shares may have been sold by you on behalf of the Underwriters and to any other dealers upon request, either amendments or supplements to the Prospectus so that the statements in the Prospectus as so amended or supplemented will not, in the light of the circumstances when the Prospectus is delivered to a purchaser, be misleading or so that the Prospectus, as amended or supplemented, will comply with law. (i)To endeavor to qualify the Shares for offer and sale under the securities or Blue Sky laws of such jurisdictions as you shall reasonably request; provided, however, that the Fund shall not be obligated to file any general consent to service of process or to qualify as a foreign entity or as a dealer in securities in any jurisdiction in which it is not so qualified or to subject itself to taxation in respect of doing business in any jurisdiction in which it is not otherwise so subject. (j)To make generally available to the Fund’s security holders and to you as soon as practicable an earning statement covering a period of at least twelve months beginning with the first fiscal quarter of the Fund occurring after the date of this Agreement which shall satisfy the provisions of Section 11(a) of the Securities Act and the rules and regulations, including Rule 158, of the Commission thereunder. (k)Whether or not the transactions contemplated in this Agreement are consummated or this Agreement is terminated, to pay or cause to be paid all expenses incident to the performance of the obligations of the Fund and the Investment Adviser under this Agreement, including: (i) the fees, disbursements and expenses of the Fund’s counsel and the Fund’s accountants in connection with the registration and delivery of the Shares under the Securities Act and all other fees or expenses in connection with the preparation and filing of the Registration Statement, each Preliminary Prospectus, the Time of Sale Prospectus, the Prospectus, and any Omitting Prospectus prepared by or on behalf of, used by, or referred to by the Fund and amendments and supplements to any of the foregoing, (ii) all costs and expenses related to the transfer and delivery of the Shares to the Underwriters, including any transfer or other taxes payable thereon, (iii) the cost of printing or producing any Blue Sky memorandum in connection with the offer and sale of 20 the Shares under state securities laws and all expenses in connection with the qualification of the Shares for offer and sale under state securities laws as provided in Section 7(i) hereof, including filing fees and the reasonable fees and disbursements of counsel for the Underwriters in connection with such qualification and in connection with the Blue Sky memorandum, (iv) all filing fees and the reasonable fees and disbursements of counsel to the Underwriters incurred in connection with the review and qualification of the offering of the Shares by FINRA, (v) all costs and expenses incident to listing the Shares on the New York Stock Exchange, (vi) the cost of printing certificates representing the Shares, (vii) the costs and charges of any transfer agent, registrar or depositary, (viii) the document production charges and expenses associated with printing this Agreement, (ix) the costs of any required due diligence procedures undertaken by the Underwriters, in an amount that shall not exceed $10,000 and (x) all other costs and expenses incident to the performance of the obligations of the Fund hereunder for which provision is not otherwise made in this Section; provided, that if the offering of the Shares is not consummated due to the Underwriter’s refusal to proceed with the offering, without cause, the Investment Adviser and the Fund will not be obliged to reimburse the Underwriters for any of the foregoing costs or expenses incurred by the Underwriters.It is understood, however, that the Fund will bear the entirety of the foregoing expenses to the amount that paying those expenses from the proceeds of the sale of the Shares would not cause the Fund’s Purchase Price to be less than the then current net asset value per share of the Fund’s currently issued and outstanding Common Shares.The Adviser will bear any of the foregoing expenses that would cause the Purchase Price to be less than the then current net asset value per share of the Fund’s currently issued and outstanding Common Shares if paid from the proceeds of the sale of the Shares.It is further understood, however, that except as provided in this Section, Section 8 entitled “Indemnity and Contribution” and the last paragraph of Section 10 below, the Underwriters will pay all of their costs and expenses, including fees and disbursements of their counsel, stock transfer taxes payable on resale of any of the Shares by them and any advertising expenses connected with any offers they may make. (l)The Fund will not declare or pay any dividend or other distribution on any of the Common Shares unless a holder of such Common Shares that was not a holder of record until the close of business on April 20, 2013 would be entitled to receive the full amount thereof. (m)If the Representatives, in their sole discretion, agree to release or waive the restrictions set forth in the Lock-Up Agreements for an officer or trustee of the Fund and provides the Fund with notice of the impending release or waiver at least three business days before the effective date of the release or waiver, the Fund agrees to announce the impending release or waiver by a press release substantially in the form of Exhibit F hereto through a major news service at least two business days before the effective date of the release or waiver. 21 8.Indemnity and Contribution.(a) Each of the Fund and the Investment Adviser, jointly and severally, agrees to indemnify and hold harmless each Underwriter, each person, if any, who controls any Underwriter within the meaning of either Section 15 of the Securities Act or Section 20 of the Exchange Act, each affiliate of any Underwriter within the meaning of Rule 405 under the Securities Act and each agent of any Underwriter from and against any and all losses, claims, damages and liabilities (including, without limitation, any legal or other expenses reasonably incurred in connection with defending or investigating any such action or claim), caused by any untrue statement or alleged untrue statement of a material fact contained in the Registration Statement or any amendment thereof, any Omitting Prospectus, each Preliminary Prospectus, the Time of Sale Prospectus, or the Prospectus or any amendment or supplement thereto, or caused by any omission or alleged omission to state therein a material fact required to be stated therein or necessary to make the statements therein not misleading, except insofar as such losses, claims, damages or liabilities are caused by any such untrue statement or omission or alleged untrue statement or omission based upon information relating to any Underwriter furnished to the Fund in writing by such Underwriter through you expressly for use therein. (b)Each Underwriter agrees, severally and not jointly, to indemnify and hold harmless each of the Fund and the Investment Adviser, their trustees, members, managers, partners, shareholders, agents, employees, directors and officers (including each officer of the Fund who signs the Registration Statement), each person, if any, who controls the Fund or the Investment Adviser within the meaning of either Section 15 of the Securities Act or Section 20 of the Exchange Act and successors and assigns of all of the foregoing to the same extent as the foregoing indemnity from the Fund and the Investment Adviser to such Underwriter, but only with reference to information relating to such Underwriter furnished to the Fund in writing by such Underwriter through you expressly for use in the Registration Statement, each Preliminary Prospectus, the Time of Sale Prospectus, any Omitting Prospectus or Prospectus or any amendments or supplements thereto. (c)In case any proceeding (including any governmental investigation) shall be instituted involving any person in respect of which indemnity may be sought pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall promptly notify the person against whom such indemnity may be sought (the “indemnifying party”) in writing and the indemnifying party, upon request of the indemnified party, shall retain counsel reasonably satisfactory to the indemnified party to represent the indemnified party and shall pay the reasonably incurred fees and disbursements of such counsel related to such proceeding.In any such proceeding, any indemnified party shall have the right to retain its own counsel, but the fees and expenses of such counsel shall be at the expense of such indemnified party unless (i) the indemnifying party and the indemnified party shall have mutually agreed to the retention of such counsel or (ii) the named parties to any such proceeding (including any impleaded parties) include both the indemnifying party and the indemnified party and representation of both parties by the same counsel would be inappropriate due to actual or potential differing interests between them.It is understood that the indemnifying party shall not, in respect of the legal expenses of any 22 indemnified party in connection with any proceeding or related proceedings in the same jurisdiction, be liable for (i) the fees and expenses of more than one separate firm (in addition to any local counsel) for all Underwriters and all persons, if any, who control any Underwriter within the meaning of either Section 15 of the Securities Act or Section 20 of the Exchange Act or who are affiliates of any Underwriters within the meaning of Section 405 under the Securities Act or who are agents of any Underwriters, (ii) the fees and expenses of more than one separate firm (in addition to any local counsel) for the Fund, its trustees, members, managers, partners, shareholders, agents, employees, directors and officers (including each officer of the Fund who signs the Registration Statement) and each person, if any, who controls the Fund within the meaning of either such Section, and (iii) the fees and expenses of more than one separate firm (in addition to any local counsel) for the Investment Adviser, its trustees, members, managers, partners, shareholders, agents, employees, directors and officers and each person, if any, who controls the Investment Adviser within the meaning of either such Section, and that all such fees and expenses shall be reimbursed as they are incurred.In the case of any such separate firm for the Underwriters and such control persons and affiliates of any Underwriters, such firm shall be designated in writing by the Representatives.In the case of any such separate firm for the Fund, and such trustees, officers and control persons of the Fund, such firm shall be designated in writing by the Fund.In the case of any such separate firm for the Investment Adviser, and such directors and control persons of the Investment Adviser, such firm shall be designated in writing by the Investment Adviser.The indemnifying party shall not be liable for any settlement of any proceeding effected without its written consent (which may not be unreasonably withheld), but if settled with such consent or if there be a final judgment for the plaintiff, the indemnifying party agrees to indemnify the indemnified party from and against any loss or liability by reason of such settlement or judgment.Notwithstanding the foregoing sentence, if at any time an indemnified party shall have requested an indemnifying party to reimburse the indemnified party for fees and expenses of counsel as contemplated by the second and third sentences of this paragraph, the indemnifying party agrees that it shall be liable for any settlement of any proceeding effected without its written consent if (i) such settlement is entered into more than 60 days after receipt by such indemnifying party of the aforesaid request, (ii) such indemnifying party shall not have reimbursed the indemnified party in accordance with such request prior to the date of such settlement and (iii) such indemnified party shall have given the indemnifying party at least 30 days prior written notice of its intention to settle.No indemnifying party shall, without the prior written consent of the indemnified party (which may not be unreasonably withheld), effect any settlement of any pending or threatened proceeding in respect of which any indemnified party is or could have been a party and indemnity could have been sought hereunder by such indemnified party, unless such settlement includes an unconditional release of such indemnified party from all liability on claims that are the subject matter of such proceeding and does not include a statement as to or an admission of fault, culpability or a failure to act by or on behalf of any indemnified party. 23 (d)To the extent the indemnification provided for in Section 8(a) or 8(b) is unavailable to an indemnified party or insufficient in respect of any losses, claims, damages or liabilities referred to therein, then each indemnifying party under such paragraph, in lieu of indemnifying such indemnified party thereunder, shall contribute to the amount paid or payable by such indemnified party as a result of such losses, claims, damages or liabilities (i) in such proportion as is appropriate to reflect the relative benefits received by the Fund and the Investment Adviser on the one hand and the Underwriters on the other hand from the offering of the Shares or (ii) if the allocation provided by clause 8(d)(i) above is not permitted by applicable law, in such proportion as is appropriate to reflect not only the relative benefits referred to in clause 8(d)(i)above but also the relative fault of the Fund and the Investment Adviser on the one hand and of the Underwriters on the other hand in connection with the statements or omissions that resulted in such losses, claims, damages or liabilities, as well as any other relevant equitable considerations.The relative benefits received by the Fund and the Investment Adviser on the one hand and the Underwriters on the other hand in connection with the offering of the Shares shall be deemed to be in the same respective proportions as the net proceeds from the offering of the Shares (before deducting expenses) received by the Fund and the total underwriting discounts and commissions received by the Underwriters, in each case as set forth in the table on the cover of the Prospectus, bear to the aggregate Public Offering Price of the Shares.The relative fault of the Fund and the Investment Adviser on the one hand and the Underwriters on the other hand shall be determined by reference to, among other things, whether the untrue or alleged untrue statement of a material fact or the omission or alleged omission to state a material fact relates to information supplied by the Fund or the Investment Adviser or by the Underwriters and the parties’ relative intent, knowledge, access to information and opportunity to correct or prevent such statement or omission.The Underwriters’ respective obligations to contribute pursuant to this Section 8 are several in proportion to the respective number of Shares they have purchased hereunder, and not joint.The Investment Adviser agrees to pay any amounts that are payable by the Fund pursuant to this paragraph to the extent that the Fund fails to make all contributions required to be made by the Fund pursuant to this Section 8. (e)The Fund, the Investment Adviser and the Underwriters agree that it would not be just or equitable if contribution pursuant to this Section 8 were determined by pro rata allocation (even if the Underwriters were treated as one entity for such purpose) or by any other method of allocation that does not take account of the equitable considerations referred to in Section 8(d).The amount paid or payable by an indemnified party as a result of the losses, claims, damages and liabilities referred to in Section 8(d) shall be deemed to include, subject to the limitations set forth above, any legal or other expenses reasonably incurred by such indemnified party in connection with investigating or defending any such action or claim.Notwithstanding the provisions of this Section 8, no Underwriter shall be required to contribute any amount in excess of the amount by which the total price at which the Shares underwritten by it and distributed to the public 24 were offered to the public exceeds the amount of any damages that such Underwriter has otherwise been required to pay by reason of such untrue or alleged untrue statement or omission or alleged omission.No person guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of the Securities Act) shall be entitled to contribution from any person who was not guilty of such fraudulent misrepresentation.The remedies provided for in this Section 8 are not exclusive and shall not limit any rights or remedies which may otherwise be available to any indemnified party at law or in equity. (f)The indemnity and contribution provisions contained in this Section 8 and the representations, warranties and other statements of the Fund and the Investment Adviser contained in this Agreement shall remain operative and in full force and effect regardless of (i) any termination of this Agreement, (ii) any investigation made by or on behalf of any Underwriter, any person controlling any Underwriter, any affiliate of any Underwriter or any agent of any Underwriter or by or on behalf of the Investment Adviser, their officers or directors or any person controlling the Investment Adviser or by or on behalf of the Fund, its officers or trustees or any person controlling the Fund and (iii) acceptance of and payment for any of the Shares. 9.Termination.The Underwriters may terminate this Agreement by notice given by you to the Fund, if after the execution and delivery of this Agreement and prior to the Closing Date (i) trading generally shall have been suspended or materially limited on, or by, as the case may be, any of the New York Stock Exchange or the NASDAQ Global Market, (ii) trading of any securities of the Fund shall have been suspended on the New York Stock Exchange, (iii) a material disruption in securities settlement, payment or clearance services in the United States shall have occurred, (iv) any moratorium on commercial banking activities shall have been declared by Federal or New York State authorities or (v) there shall have occurred any outbreak or escalation of hostilities, or any change in financial markets, currency exchange rates or controls or any calamity or crisis that, in your judgment, is material and adverse and which, singly or together with any other event specified in this clause (v), makes it, in your judgment, impracticable or inadvisable to proceed with the offer, sale or delivery of the Shares on the terms and in the manner contemplated in the Time of Sale Prospectus or the Prospectus. 10.Effectiveness; Defaulting Underwriters.This Agreement shall become effective upon the execution and delivery hereof by the parties hereto. If, on the Closing Date or an Option Closing Date, as the case may be, any one or more of the Underwriters shall fail or refuse to purchase Shares that it has or they have agreed to purchase hereunder on such date, and the aggregate number of Shares which such defaulting Underwriter or Underwriters agreed but failed or refused to purchase is not more than one-tenth of the aggregate number of the Shares to be purchased on such date, the other Underwriters shall be obligated severally in the proportions that the number of Firm Shares set forth opposite their respective names in Schedule I bears to the aggregate number of Firm Shares set forth opposite the names of all such non-defaulting Underwriters, or in such other proportions as you may specify, to purchase the Shares which such defaulting Underwriter or Underwriters agreed but 25 failed or refused to purchase on such date.If, on the Closing Date, any Underwriter or Underwriters shall fail or refuse to purchase Firm Shares and the aggregate number of Firm Shares with respect to which such default occurs is more than one-tenth of the aggregate number of Firm Shares to be purchased on such date, and arrangements satisfactory to you and the Fund and the Investment Adviser for the purchase of such Firm Shares are not made within 36 hours after such default, this Agreement shall terminate without liability on the part of any non-defaulting Underwriter or the Fund or the Investment Adviser.In any such case either you, the Investment Adviser or the Fund shall have the right to postpone the Closing Date, but in no event for longer than seven days, in order that the required changes, if any, in the Registration Statement, in the Time of Sale Prospectus, in the Prospectus or in any other documents or arrangements may be effected.If, on an Option Closing Date, any Underwriter or Underwriters shall fail or refuse to purchase Additional Shares and the aggregate number of Additional Shares with respect to which such default occurs is more than one-tenth of the aggregate number of Additional Shares to be purchased on such Option Closing Date, the non-defaulting Underwriters shall have the option to (i) terminate their obligation hereunder to purchase the Additional Shares to be sold on such Option Closing Date or (ii) purchase not less than the number of Additional Shares that such non-defaulting Underwriters would have been obligated to purchase in the absence of such default.Any action taken under this paragraph shall not relieve any defaulting Underwriter from liability in respect of any default of such Underwriter under this Agreement. Notwithstanding anything to the contrary herein, the Fund and the Investment Adviser shall not be obliged to reimburse any defaulting Underwriter for any of the costs or expenses (including, but not limited to, the fees and disbursements of Underwriter's counsel) incurred by such Underwriter in connection with the offering of the Shares. 11.Entire Agreement.(a) This Agreement, together with any contemporaneous written agreements and any prior written agreements (to the extent not superseded by this Agreement) that relate to the offering of the Shares, represents the entire agreement between the Fund, the Investment Adviser and the Underwriters with respect to the preparation of any Preliminary Prospectus, the Time of Sale Prospectus, the Prospectus, the conduct of the offering, and the purchase and sale of the Shares. (b)The Fund and the Investment Adviser acknowledge that in connection with the offering of the Shares:(i) the Underwriters have acted at arms length, are not agents of, and owe no fiduciary duties to, the Fund, the Investment Adviser or any other person, (ii) the Underwriters owe the Fund and the Investment Adviser only those duties and obligations set forth in this Agreement and prior written agreements (to the extent not superseded by this Agreement), if any, and (iii) the Underwriters may have interests that differ from those of the Fund and the Investment Adviser.The Fund and the Investment Adviser waive to the full extent permitted by applicable law any claims any of them may have against the Underwriters arising from an alleged breach of fiduciary duty in connection with the offering of the Shares. 26 12.Counterparts.This Agreement may be signed in two or more counterparts, each of which shall be an original, with the same effect as if the signatures thereto and hereto were upon the same instrument. 13.Applicable Law.This Agreement shall be governed by and construed in accordance with the internal laws of the State of New York. 14.Headings.The headings of the sections of this Agreement have been inserted for convenience of reference only and shall not be deemed a part of this Agreement. Notices.All communications hereunder shall be in writing and effective only upon receipt and if to the Underwriters shall be delivered, mailed, faxed or sent to the Underwriters in care of (i) Stifel, Nicolaus & Company, Incorporated, 237 Park Avenue, NY, NY 10017, Attention: Equity Capital Markets Desk and (ii) Oppenheimer & Co. Inc., 300 Madison Avenue, New York, NY 10017, Attention: Steven Gilbertson. [SIGNATURE PAGES TO FOLLOW] 27 Very truly yours, SALIENT MLP & ENERGY INFRASTRUCTURE FUND By: /s/ Greg Reid Name: Greg Reid Title: President and Chief Executive Officer SALIENT CAPITAL ADVISORS, LLC By: /s/ Greg Reid Name: Greg Reid Title: President and CEO, MLP Business Signature Page to Underwriting Agreement Accepted as of the date hereof: Stifel, Nicolaus & Company, Incorporated Oppenheimer & Co. Inc. Acting severally on behalf of themselves and the several Underwriters named in Schedule I hereto Stifel, Nicolaus & Company, Incorporated By: /s/ Justin Bowman Name: Justin Bowman Title: Managing Director Signature Page to Underwriting Agreement Oppenheimer & Co. Inc. By: /s/ Doug Cameron Name: Doug Cameron Title: Managing Director Signature Page to Underwriting Agreement SCHEDULE I Underwriter Number of Firm Shares To Be Purchased Stifel, Nicolaus & Company, Incorporated 328,500 Oppenheimer & Co. Inc. 256,500 BB&T Capital Markets, a division of BB&T Securities, LLC 117,000 Wunderlich Securities, Inc. 81,000 Ladenburg Thalmann & Co. Inc. 63,000 Davenport & Company LLC 54,000 Total SCHEDULE II Retail Omitting Prospectus None. SCHEDULE III Trustees and Officers Subject to Lock Up Agreements Gregory A. Reid Frank T. Gardner III Lee Partridge John A. Blaisdell Andrew B. Linbeck A. Haag Sherman Parag Sanghani Hollis Ghobrial Paul A. Bachtold John E. Price Jeremy Radcliffe Karin B. Bonding Jonathan P. Carroll Dr. Bernard A. Harris, Jr. Robert C. Johnson G. Edward Powell Scott E. Schwinger SCHEDULE IV Pricing Information Price per Common Share to the public:$27.55 Number of Common Shares Sold:900,000 SCHEDULE V Dividends or Distributions 1.$0.447 per Common Share distribution paid on December 3, 2012 2.$0.455 per Common Share distribution paid on February 28, 2013 EXHIBIT A FORM OF LOCK-UP LETTER , 2013 Stifel, Nicolaus & Company, Incorporated Oppenheimer & Co. Inc. Individually and acting as Representatives for the Underwriters named in Schedule I hereto c/o Stifel, Nicolaus & Company, Incorporated 237 Park Avenue New York, NY 10017 c/o Oppenheimer & Co. Inc. 300 Madison Avenue New York, NY 10017 Ladies and Gentlemen: The undersigned understands that Stifel, Nicolaus & Company, Incorporated and Oppenheimer & Co. Inc. (collectively, the “Representatives”) propose to enter into an Underwriting Agreement (the “Underwriting Agreement”) with Salient MLP & Energy Infrastructure Fund, a Delaware statutory trust (the “Company”), providing for the public offering (the “Public Offering”) by the several Underwriters named therein (the “Underwriters”), of common shares (the “Shares”) of beneficial interest, par value $.01 per share of the Company (the “Common Shares”). To induce the Underwriters that may participate in the Public Offering to continue their efforts in connection with the Public Offering, the undersigned hereby agrees that, without the prior written consent of the Representatives on behalf of the Underwriters, it will not, during the period commencing on the date hereof and ending 60 days after the date of the final prospectus (the “restricted period”) relating to the Public Offering (the “Prospectus”), (1)offer, pledge, sell, contract to sell, sell any option or contract to purchase, purchase any option or contract to sell, grant any option, right or warrant to purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any Common Shares beneficially owned (as such term is used in Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), by the undersigned or any other securities so owned convertible into or exercisable or exchangeable for Common Shares or (2)enter into any swap or other arrangement that transfers to another, in whole or in part, any of the economic consequences of ownership of the Common Shares, whether any such transaction described in clause(1) or (2) above is to be settled by delivery of Common Shares or such other securities, in cash or otherwise.The foregoing sentence shall not apply to (a) transactions relating to Common Shares or other securities acquired in open market transactions after the completion of the Public Offering, provided that no filing under Section16(a) of the Exchange Act shall be required or shall be voluntarily made in connection with subsequent sales of Common Shares or other securities acquired in such open market transactions or (b) the establishment of a trading plan pursuant to Rule 10b5-1 under the Exchange Act for the transfer of Common Shares, provided that such plan does not provide for the transfer of Common Shares during the restricted period and no public announcement or filing under the Exchange Act regarding the establishment of such plan shall be required of or voluntarily made by or on behalf of the undersigned or the Company.In addition, the undersigned agrees that, without the prior written consent of Stifel, Nicolaus & Company, Incorporated on behalf of the Underwriters, it will not, during the period commencing on the date hereof and ending 60 days after the date of the Prospectus (such period being referred to herein as the “Lock-Up Period”), make any demand for or exercise any right with respect to, the registration of any Common Shares or any security convertible into or exercisable or exchangeable for Common Shares.The undersigned also agrees and consents to the entry of stop transfer instructions with the Company’s transfer agent and registrar against the transfer of the undersigned’s Common Shares except in compliance with the foregoing restrictions. If: (1)during the last 17 days of the restricted period the Company issues an earnings release or material news or a material event relating to the Company occurs; or (2)prior to the expiration of the restricted period, the Company announces that it will release earnings results or material news or a material event relating to the Company during the 18-day period beginning on the last day of the restricted period; the restrictions imposed by this agreement shall continue to apply until the expiration of the 18-day period beginning on the date of issuance of the earnings release or the occurrence of the material news or material event. The undersigned hereby acknowledges and agrees that written notice of any extension of the Lock-Up Period pursuant to the previous paragraphs will be delivered by Stifel, Nicolaus & Company, Incorporated on behalf of the Underwriters to the Company (in accordance with Section 7(m) of the A-2 Underwriting Agreement) and that any such notice properly delivered will be deemed to have been given to, and received by, the undersigned. If the undersigned is an officer or trustee of the Company, (i) the undersigned agrees that the foregoing restrictions shall be equally applicable to any issuer-directed or “friends and family” Common Shares that the undersigned may purchase in the proposed Public Offering; (ii) the Representatives agree that, at least three business days before the effective date of any release or waiver of the foregoing restrictions in connection with a transfer of Common Shares, the Representatives will notify the Company of the impending release or waiver, and (iii) the Company has agreed in the Underwriting Agreement to announce the impending release or waiver by press release through a major news service at least two business days before the effective date of the release or waiver. Any release or waiver granted by the Representatives hereunder to any such officer or trustee shall only be effective two business days after the publication date of such press release. The provisions of this paragraph will not apply if (a) the release or waiver is effected solely to permit a transfer not for consideration and (b) the transferee has agreed in writing to be bound by the same terms described in this Agreement to the extent and for the duration that such terms remain in effect at the time of the transfer. The undersigned understands that the Company and the Underwriters are relying upon this agreement in proceeding toward consummation of the Public Offering.The undersigned further understands that this agreement is irrevocable and shall be binding upon the undersigned’s heirs, legal representatives, successors and assigns. Whether or not the Public Offering actually occurs depends on a number of factors, including market conditions.Any Public Offering will only be made pursuant to an Underwriting Agreement, the terms of which are subject to negotiation between the Company and the Underwriters. Very truly yours, (Name) (Address) A-3 EXHIBIT B FORM OF OPTION EXERCISE NOTICE [], 2013 Salient MLP & Energy Infrastructure Fund Salient Capital Advisors, LLC 4265 San Felipe, Suite 800 Houston, Texas 77027 Ladies and Gentlemen: We refer to the Underwriting Agreement dated March 21, 2013 (the “Underwriting Agreement”) among Salient MLP & Energy Infrastructure Fund, Salient Capital Advisors, LLC and Stifel, Nicolaus & Company, Incorporated and Oppenheimer & Co. Inc., as representatives of the several Underwriters listed in Schedule I thereto; capitalized terms being used herein as therein defined.We hereby exercise an option to purchase [] Additional Shares, on the basis of the representations and warranties contained in the Underwriting Agreement, and subject to its terms and conditions.Such Additional Shares will be purchased on [], 2013 (which shall be an Option Closing Date) at the offices of Andrews Kurth LLP, New York, New York, at 10:00 a.m. (New York City time).This option exercise is without prejudice to the Underwriters’ right under the Underwriting Agreement to exercise one or more options covering some or all of the remaining Additional Shares. [SIGNATURE PAGES FOLLOW] B-1 Very truly yours, Stifel, Nicolaus & Company, Incorporated Oppenheimer & Co. Inc. Acting severally on behalf of themselves and the several Underwriters named in Schedule I hereto Stifel, Nicolaus & Company, Incorporated By: Name: Title: Signature Page to Option Exercise Notice Oppenheimer & Co. Inc. By: Name: Title: Signature Page to Option Exercise Notice EXHIBIT C Fund Subsidiaries Salient MLP & Energy Infrastructure Fund, Inc., a Delaware corporation C-1 Exhibit D Form of Press Release Salient MLP & Energy Infrastructure Fund [], 2013 Salient MLP & Energy Infrastructure Fund (the “Fund”) announced today that Stifel, Nicolaus & Company, Incorporated, the lead book-running managing underwriter in the Fund’s recent public offering of [] shares of common stock, is [waiving] [releasing] a lock-up restriction with respect to [] shares of the Company’s common stock held by [certain officers or trustees] [an officer or trustee] of the Fund. The [waiver] [release] will take effect on [], 2013, and the shares may be sold on or after such date. This press release is not an offer or sale of the securities in the United States or in any other jurisdiction where such offer or sale is prohibited, and such securities may not be offered or sold in the United States absent registration or an exemption from registration under the United States Securities Act of 1933, as amended. D-1
